United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2781
                        ___________________________

Sarah K. Brooks; Michelle R. Bullock; Zoea A. Warnick; Francis Livingood; Paul
                              G. Wolf; Jason Fett

                      lllllllllllllllllllll Plaintiffs - Appellants

                                     Kris L. Olds

                              lllllllllllllllllllll Plaintiff

                                            v.

                   City of Des Moines, Iowa; Gatso USA, Inc.

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                         Submitted: September 20, 2016
                            Filed: November 2, 2016
                                 ____________

Before LOKEN, BEAM, and BENTON, Circuit Judges.
                           ____________

BENTON, Circuit Judge

     Six drivers sued the City of Des Moines and Gatso USA, Inc., arguing that the
Automatic Traffic Enforcement (ATE) system violates federal and state law. The
district court dismissed the drivers’ claims. Having jurisdiction under 28 U.S.C. §
1291, this court affirms in part, reverses in part, and remands.

                                           I.

      In 2011, the City, by ordinance, authorized an ATE system. Des Moines, Iowa
Mun. Code § 114-243. The City contracted with Gatso to install and operate the
system. When a vehicle speeds or runs a red light, an ATE camera takes an image.
Gatso then mails a Notice of Violation to the vehicle owner. The drivers sued in Iowa
state court, arguing that the ATE system violates their right to procedural due process,
their fundamental right to travel, Iowa Code §§ 602.6101 and 364.22, and causes
unjust enrichment for the City and Gatso. They removed the case to federal court
and moved to dismiss.

       The district court dismissed the drivers for failure to state a claim. On appeal,
the drivers contend that the district court erred by failing to address their standing and
by dismissing their complaint.

                                           II.

        The district court “passes the question whether plaintiffs here have standing to
bring the claims.” To the contrary: “Lack of the jurisdiction of the subject matter of
litigation cannot be waived by the parties or ignored by the court.” Hunter v.
Underwood, 362 F.3d 468, 476 (8th Cir. 2004). “The appellate court must satisfy
itself not only of its own jurisdiction but also that of the district court.” Id. at 476-
477. Where a plaintiff lacks standing, the court has no subject matter jurisdiction.
Young America Corp. v. Affiliated Comput. Servs., Inc., 424 F.3d 840, 843 (8th Cir.
2005).




                                           -2-
       To establish Article III standing, a plaintiff must show 1) an injury in fact, 2)
a sufficient causal connection between the injury and the conduct complained of, and
3) a likelihood that the injury will be redressed by a favorable decision. Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560 (1992). The party invoking federal
jurisdiction has the burden to establish these elements. Id.

       All drivers received a Notice of Violation, which is sufficient injury in fact.
See Ariz. Right to Life Political Action Comm. v. Bayless, 320 F.3d 1002, 1006-07
(9th Cir. 2003) (holding that the plaintiff had standing to challenge a statute because
the state had given no indication that the law would not be enforced and the plaintiff
“faced a reasonable risk that it would be subject to civil penalties for violation of the
statute”); Horne v. U.S. Dept. of Agric., 750 F.3d 1128, 1136 (9th Cir. 2014), rev’d
on other grounds, 135 S. Ct. 2419 (2015) (“A monetary penalty is an actual, concrete
and particularized injury-in-fact.”). The drivers’ alleged injury is directly traceable
to the City and Gatso. If the court awards damages, their claims are redressed. See
Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 174
(2000). The drivers have standing.

                                          III.

       The drivers argue that district court should not have relied on Hughes v. City
of Cedar Rapids, 112 F. Supp. 3d 817 (N.D. Iowa. 2015), because the facts here are
materially different. While the drivers correctly note that the Cedar Rapids’
ordinance is different, any difference is immaterial. Both Cedar Rapids and Des
Moines offer direct access to the district court or an optional administrative
proceeding with de novo appellate review. See Iowa Code § 17A.19(7). Based on
this court’s holding, the other differences that the drivers allege are irrelevant.




                                          -3-
                                          IV.

      The drivers argue that the process established under the ordinance is preempted
by Iowa Code §§ 602.6101, 364.22(4), and 364.22(6). “A local ordinance is not
inconsistent with state law unless it is irreconcilable with the state law.” Goodell v.
Humboldt Cty., 575 N.W.2d 486, 492 (Iowa 1998) (emphasis in original).

       Section 602.6101 establishes the jurisdiction of the Iowa District Court as
“exclusive, general, and original jurisdiction of all actions . . . except in cases where
exclusive or concurrent jurisdiction is conferred upon some other court, tribunal, or
administrative body.” Article III of the Iowa Constitution provides home rule power,
authorizing a municipality to determine local affairs and government so long as the
municipality does not act inconsistently with state law. Iowa Const. art. II, § 2.
Further, section 364.22(2) states: “A city by ordinance may provide that a violation
of an ordinance is a municipal infraction.”

       Here, the home rule power and section 364.22(2) allow the City to create
municipal infractions, and section 602.6101 allows for concurrent jurisdiction. The
administrative body has concurrent jurisdiction with the Iowa District Court over
ATE infractions. See State v. Stueve, 150 N.W.2d 597, 602 (Iowa 1967) (explaining
that concurrent jurisdiction is “jurisdiction exercised by different courts, at the same
time, over the same subject-matter, and within the same territory, and wherein
litigants may, in the first instance, resort to either court indifferently”). Since
concurrent jurisdiction for municipal infractions is not irreconcilable with Iowa state
law, the drivers fail to state a claim for a violation of section 602.6101.

       Section 364.22(4) says, “An officer authorized by a city to enforce a city code
or regulation may issue a civil citation to a person who commits a municipal
infraction.” The drivers argue that the ordinance violates this provision because it
improperly delegates power to Gatso.

                                          -4-
Based on Section V of this court’s decision in Hughes v. City of Cedar Rapids, No.
15-2703 (8th Cir. 2016), this claim is dismissed.

       Section 364.22(6) states, “In municipal infraction proceedings, the matter shall
be tried before a magistrate, a district associate judge, or a district judge in the same
manner as a small claim.” The drivers believe that the administrative proceeding is
irreconcilable with section 364.22(6)’s instruction that municipal infraction
proceedings “shall be tried” in a district court. The City and Gatso argue that the
Iowa Supreme Court has already rejected similar claims in City of Sioux City v.
Jacobsma, 862 N.W.2d 335, 340-54 (Iowa 2015).

       The drivers mistakenly believe that the administrative hearing is required; it is
optional. Notice of Violation, Gatso Mot. to Dismiss Ex. 1A. (“[Y]ou may request
a civil infraction (lawsuit) in lieu of an administrative hearing.”). An optional
administrative hearing—itself appealable de novo to the district court—is not
irreconcilable with section 364.22(6).

                                           V.

       The drivers argue that the ATE system violates their federal rights to due
process, equal protection, and privileges and immunities. These claims are dismissed
for the reasons stated in Section III.B and Part IV of the Hughes opinion.

      The drivers allege that the City's violation of IDOT rules states claims under
the Iowa Constitution. Based on Section IV.C of Hughes, these claims should be
dismissed without prejudice.




                                          -5-
      The drivers believe the City and Gatso have been unjustly enriched. Based on
Part V of Hughes, the drivers have not stated an unjust enrichment claim.



                                   *******

      The judgment is affirmed in part and reversed in part. The drivers’ state law
claims based on IDOT standards are remanded for dismissal without prejudice. The
judgment is otherwise affirmed, and the case remanded.

                      ______________________________




                                        -6-